Citation Nr: 0633805	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-41 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current feet conditions have not been related 
to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of 
frostbite have not been met.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records.  Consequently, the duty to assist and notify has 
been met.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records indicate no complaints 
of or treatment for frostbite or any symptom pertaining to 
the feet.  Additionally, the August 1967 separation 
examination reported normal findings as to the feet and 
reports a negative history as to foot trouble.  

A May 2003 podiatry treatment record reports the veteran 
sought treatment for right foot heel pain.  The veteran 
stated that he had not seen a previous doctor for this 
condition and he denied any other foot problem.  The examiner 
assessed the veteran with right plantar / medial heel pain 
and prescribed medication for pain and orthotics.  A June 
2003 record then reports the veteran's left foot was swollen, 
in addition to some cardiac complaints.  The veteran was 
referred to podiatry, assessed with Class III systolic heart 
failure, and was told to stop using other people's 
medications.  A podiatry appointment was scheduled for later 
that month, but the appointment was cancelled.  June and July 
2003 records also report the veteran's history of right foot 
pain, "going back several years."  A September 2003 
treatment record reported the veteran's complaint of right 
heel pain.  An x-ray report indicated the veteran had a 
calcified spur.  No edema was noted on physical examination 
and the veteran was noted to have diabetes mellitus and 
referred to podiatry.  

A June 2004 record reports a diabetic foot exam was 
performed.  The veteran was noted to have normal visual 
examination, normal sensation examination and decreased foot 
pulse in bilateral feet.  A December 2004 treatment record 
reported, among other complaints, the veteran's history of 
occasional, unilateral edema, particularly involving the 
right foot.  The examiner noted the edema was not pronounced 
and was not present based on his examination.  The veteran 
also reported that his toes were somewhat discolored, but the 
examiner reported the feet appeared warm and had good 
evidence of blood flow.  The veteran was assessed with 
diabetes mellitus.  A January 2005 treatment record noted the 
veteran had elongated and thick toenails and decreased 
neurological sensation, and assessed the veteran with non-
insulin dependent diabetes mellitus, onychomycosis, and 
difficulty walking. 

The veteran alleges that his current feet disability is the 
result of in-service frostbite.  Although the veteran is 
competent to attest to his feet being cold in service, he is 
not competent to either provide a diagnosis of frostbite or 
to relate any current foot disorder to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The record 
contains no medical evidence linking the veteran's current 
foot troubles with service, and, in fact, the treatment 
record link the complaints to either the veteran's diabetes 
or edema due to running out of medications that help him 
regulate his fluid retention.  Additionally, although the 
veteran reports treatment on his feet due to frostbite after 
separation from service in the late 1960s, he states that the 
records are no longer available.  See July 2003 statement 
from veteran.  Based on the absence of nexus evidence and the 
length of time between service and the initial recorded 
complaints, service connection for residuals of frostbite 
must be denied.  


ORDER

Service connection for residuals of frostbite is denied.


REMAND

The veteran's claims for hearing loss and tinnitus need 
further development.  The veteran attests he served in the 
U.S. Army, but due to the absence of any personnel records, 
including the DD-214, it is unclear what position the veteran 
occupied.  These records are necessary in making the 
determination as to whether the veteran's current hearing 
impairment is related to service.  These records must be 
requested.

February 2002 and September 2003 audiology records also 
report audiometric testing was performed on the veteran and 
that the February 2002 "audiogram was placed in the medical 
file."  The audiograms are not within the claims folder, 
however.  These records must be requested.  

Additionally, the June 2002 and September 2003 audiology 
records reveal a speech recognition percentage below 94 
percent and "moderately-severe" sensorineural hearing loss 
in both ears.  The speech recognition results are sufficient 
to meet the baseline requirements of 38 C.F.R. § 3.385.  
Based on the veteran's assertion of a nexus and his current 
hearing loss, a VA examination is needed to determine if the 
veteran's hearing loss is related to service.  See 38 C.F.R. 
§ 3.159(c)(4).  This examination should not be held, however, 
until after the veteran's personnel files are obtained and 
associated with the file, if possible.  Additionally, the 
examiner should review the veteran's entrance and separation 
examinations, which report the veteran entered service with 
impaired hearing but separated from service with normal 
hearing, and opine whether the veteran's current hearing loss 
pre-existed service and was aggravated by service.  The 
examiner should also determine if the veteran currently has 
tinnitus and whether it is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Request the veteran's service 
personnel records.  If the records are 
not available, a note indicating such 
should be included in the record.  

2. Request all outstanding audiology 
records from the Murfreesboro VA Medical 
Center, to include the audiogram results 
from February 2002 and September 2003.

3.  After the above records requests are 
performed, schedule the veteran for a 
hearing impairment examination.  The 
examiner should determine whether the 
veteran has tinnitus.  The examiner 
should also state whether it is at least 
as likely as not (a 50 percent or greater 
degree of probability) that the veteran's 
hearing loss and tinnitus, if diagnosed, 
are related to service.  The hearing 
examiner should specifically remark on 
the veteran's entrance examination 
hearing results and state whether the 
veteran's hearing impairment pre-existed 
service, and if so, whether the hearing 
impairment was aggravated by service.  A 
complete rationale should be provided for 
all opinions expressed.  The claims 
folder should be reviewed in making these 
determinations.  

4.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


